                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
                                                        No. 19-cr-1050-CJW
 vs.
                                              REPORT AND RECOMMENDATION
 GINA CHRISTA URBAIN,

        Defendant.
                                ____________________


       On August 18, 2020, the above-named defendant appeared before the undersigned
United States Magistrate Judge by consent and, pursuant to Federal Rule of Criminal
Procedure 11, pleaded guilty to Count 1 of the Information, Sexual Exploitation of
Children, in violation of 18 U.S.C. Sections 2251(a) and 2251(e), and Count 3 of the
Indictment, Possession of Child Pornography, in violation of 18 U.S.C. Sections
2252A(a)(5)(B) and 2252A(b)(2). After cautioning and examining Defendant under oath
concerning each of the subjects mentioned in Rule 11, I determined that Defendant’s
decision to plead guilty was knowledgeable and voluntary, and the offense charged was
supported by an independent basis in fact containing each of the essential elements of the
offense. I therefore RECOMMEND that the Court ACCEPT Defendant’s guilty pleas
and adjudge Defendant guilty.
       At the commencement of the Rule 11 proceeding, I placed Defendant under oath
and explained that if Defendant answered any question falsely, the Government could
prosecute Defendant for perjury or for making a false statement. I also advised Defendant




       Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 1 of 7
that in any such prosecution, the Government could use against Defendant any statements
made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Indictment and Information and
further acknowledged that Defendant had fully discussed the Indictment and Information
with Defendant’s counsel. Defendant acknowledged that Defendant had fully conferred
with Defendant’s counsel prior to deciding to plead guilty and that Defendant was
satisfied with counsel’s services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offenses
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;




                                             2

      Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 2 of 7
          6.    That Defendant would have the right to subpoena witnesses to testify at the
                trial, and if Defendant could not afford to pay the costs of bringing these
                witnesses to court, then the government would pay those costs;

          7.    That Defendant would have the privilege against self-incrimination: i.e.,
                Defendant could choose to testify at trial, but need not do so; if Defendant
                chose not to testify, then the Court would instruct the jury that it could not
                draw any adverse inference from Defendant’s decision not to testify; and

          8.    That any verdict by the jury would have to be unanimous.

          I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
          • Plea Agreement
          I determined that Defendant was pleading guilty pursuant to the Third
Memorandum of a Proposed Plea Agreement between the United States Attorney’s Office
and Defendant (“the plea agreement”). After confirming that a copy of the written plea
agreement was in front of Defendant and Defendant’s counsel, I determined that
Defendant understood the terms of the plea agreement. I summarized the plea agreement,
and made certain Defendant understood its terms.
          • Dismissal of Charges
          I explained that the plea agreement provides for dismissal of Counts 1 and 2 of the
Indictment if Defendant pleads guilty to Count 1 of the Information and Count 3 of the
Indictment, and that a district judge will decide whether or not to accept the sentencing
agreement.       If the district judge decides to reject the sentencing agreement, then
Defendant will have an opportunity to withdraw the guilty plea and instead plead not
guilty.




                                               3

      Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 3 of 7
      • Elements of Crimes and Factual Basis
      I summarized the charges against Defendant and listed the elements of the crimes
charged. I determined that Defendant understood each and every element of the crimes,
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crimes charged. For the offenses to which Defendant was pleading guilty, I elicited
a full and complete factual basis for all elements of the crimes charged in the Information
and Indictment. Defendant’s attorney indicated that the offenses to which Defendant was
pleading guilty were factually supported.
      • Sentencing
      I explained to Defendant that the district judge will determine the appropriate
sentence at the sentencing hearing. I explained that the Court will use the advisory United
States Sentencing Guidelines to calculate Defendant’s sentence. I explained that the
sentence imposed might be different from what the advisory guidelines suggest it should
be and may be different from what Defendant’s attorney had estimated.
      I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.
      I also explained that because a mandatory minimum sentence applies, the
sentencing judge cannot sentence Defendant to a sentence below 15 years in prison on
Count 1 of the Information, which is the statutory mandatory minimum, even if the judge
wants to.




                                            4

      Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 4 of 7
       I advised Defendant of the consequences of the guilty plea, including the
mandatory minimum sentence, the maximum term of imprisonment, the maximum term
of supervised release, and the maximum fine. Specifically, I advised Defendant that
Count 1 of the Information is punishable by a mandatory minimum sentence of fifteen
years in prison and the following maximum/minimum penalties: (1) not more than
thirty years in prison without the possibility of parole; (2) a period of supervised release
following prison of at least five years and up to life; (3) a fine of not more than
$250,000; and (4) a mandatory special assessment of $100.00. I also advised Defendant
that unless the Sentencing Court finds Defendant to be indigent, an additional mandatory
special assessment of $5,000 will be imposed.
       I advised Defendant that Count 3 of the Indictment is punishable by the following
maximum/minimum penalties: (1) not more than twenty years in prison without the
possibility of parole; (2) a period of supervised release following prison of at least five
years and up to life; (3) a fine of not more than $250,000; and (4) a mandatory special
assessment of $100.00. I also advised Defendant that unless the Sentencing Court finds
Defendant to be indigent, an additional mandatory special assessment of $5,000 will be
imposed.
       I also advised Defendant these sentences could be run consecutive to each resulting
in a total penalty range of a mandatory minimum sentence of 15 years in prison and the
following maximum penalties: (1) not more than 50 years in prison without the possibility
of parole; (2) a fine of not more than $500,000; (3) a mandatory special assessment of
$200; and (4) a term of supervised release of at least 5 years and up to life. Defendant
also understands that, unless the Sentencing Court finds Defendant to be indigent, an
additional mandatory special assessment of $10,000 will be imposed.
       I further advised Defendant pursuant to this Rule 11(c)(1)(C) plea agreement, and
based on the overall circumstances of this case and this Defendant, the parties have agreed



                                             5

      Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 5 of 7
and stipulated to a sentence of 360 months in prison. I advised Defendant that if the
Court did not agree to be bound by the stipulated sentence she would be permitted to
withdraw her guilty plea and the plea agreement would be null and void.
       I explained that the Court will impose conditions of supervised release, and that if
Defendant violates a condition of supervised release, then the Court could revoke
Defendant’s supervised release and require Defendant to serve all or part of the term of
supervised release in prison, without credit for time previously served on supervised
release. I advised Defendant that regardless of the sentence imposed, there would be no
possibility of parole.   I also advised Defendant that she will be required to pay
restitution as set forth in paragraph 33 of the plea agreement. I also advised Defendant
that she will be required to register as a sex offender as set forth in paragraph 44 of
the plea agreement. I advised Defendant of the collateral consequences of pleading guilty.
Defendant acknowledged understanding all of the above consequences.
       I also explained that both the Government and Defendant have the right to appeal
Defendant’s sentence.
       Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts
Defendant’s guilty pleas, Defendant will have no right to withdraw the pleas at a later
date, even if the sentence imposed is different from what Defendant anticipated.
       Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Count 1 of the Information and Count 3 of the Indictment.
I find the following with respect to the guilty pleas:
       1.     Defendant’s pleas are voluntary; knowing; not the result of force, threats
              or promise; and Defendant is fully competent.




                                             6

      Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 6 of 7
       2.     Defendant is aware of the minimum and maximum punishment for the
              counts to which Defendant pleaded guilty.

       3.     Defendant knows of and voluntarily waived Defendant’s jury trial rights.

       4.     There is a factual basis for the pleas.

       5.     Defendant is guilty of the crimes to which Defendant pleaded guilty.

       I explained that the Parties have fourteen (14) days from the filing of this Report
and Recommendation to file any objections to my findings, and that if no objections are
made, then the district judge may accept Defendant’s guilty pleas by simply entering a
written order doing so. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). But see, United
States v. Cortez-Hernandez, 673 Fed. App’x 587, 590-91 (8th Cir. 2016) (per curiam)
(suggesting that a Defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed). The district court
judge will undertake a de novo review of the Report and Recommendation if a written
request for such review is filed within fourteen (14) days after this Report and
Recommendation is filed.
DONE AND ENTERED at Cedar Rapids, Iowa, this 19th day of August, 2020.




                                             7

      Case 2:19-cr-01050-CJW-MAR Document 31 Filed 08/19/20 Page 7 of 7
